Citation Nr: 0320111	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1961 and from November 1961 to January 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The RO also denied service connection for 
arthritis of the lumbar spine and arthritis of the cervical 
spine.  The veteran disagreed with the denial of the claims 
for service connection, and he disagreed with the initial 
disability evaluation assigned to his PTSD, and appealed his 
claim to the Board.    

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as indicated on the cover page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  During the 
course of this appeal, in September 1998, the RO increased 
the rating for PTSD to 50 percent, effective October 30, 
1995. Inasmuch as the veteran is presumed to seek the maximum 
available benefit for a disability, and higher evaluation is 
available for his PTSD, his claim for a higher evaluation 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In May 2000, the Board remanded the veteran's claim for 
service connection for arthritis of the lumbar and cervical 
spine and for an increased rating for PTSD to the RO for 
further development.  Subsequent to that remand, the RO 
granted service connection for the cervical spine in March 
2002 and for the lumbar spine in July 2002.  The veteran has 
been granted the full benefit sought with respect to those 
issues; therefore, they are not subject to this appeal.  The 
only remaining issue is entitlement to an increased rating 
for PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, depression, 
trouble sleeping, recurrent nightmares, emotional numbness, 
social isolation, and hypervigilance, and Global Assessment 
of Functioning (GAF) scores ranging from 50 to 65.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9411 (1995), 38 C.F.R. §§ 4.7, 
4.130 Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits and instructions for completing an incomplete 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran's application form, dated in 
October 1995, is of record and shows he filed his claims for 
service connection for PTSD.  There is no specific claim form 
required in order to claim entitlement to a higher 
evaluation, and there is no issue as to provision of 
necessary forms for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the May 2000 remand, the Board directed the RO to obtain 
medical evidence including SSA records and VA outpatient 
treatment records for PTSD dated from January to July 1996.  
These records were obtained and associated with the veteran's 
claims file.  

In a letter dated in June 2001, VA informed the veteran of 
his and VA's duties and responsibilities in developing the 
claim on appeal pursuant to the VCAA.  VA indicated that its 
duty was to make reasonable efforts to help the veteran 
obtain evidence necessary to support his claim such as 
obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, VA informed the veteran that his 
responsibility was to provide sufficient identifying 
information of evidence to be obtained by VA and to support 
his claim with appropriate evidence.

In a letter dated in April 2002, VA informed the veteran that 
a VA examination was being ordering with regard to his claim 
for an increased rating for PTSD.  The veteran was informed 
that he would receive notice from a VA medical facility that 
would conduct the examination advising him of the date, time, 
and place of the examination.  The veteran was informed that 
it was his responsibility to appear for the examination.  If 
unable to keep the appointment, the veteran was instructed to 
contact the medical facility that had scheduled his 
appointment.  

In a supplemental statement of the case dated in October 
2002, VA reiterated its and the veteran's duties and 
responsibilities in the developing the issues on appeal and 
provided the veteran with the VCAA implementing regulations.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA and 
service medical records pertinent to the matter at issue are 
of record, including those records identified by the veteran.  
VA has also obtained SSA records.  VA has discharged its duty 
to obtain evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA afforded the veteran examinations in November 1995, 
September 1996, November 1998, and June 2002.  The 
examination reports contained adequate clinical findings and 
diagnoses pertinent to the claim at issue.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)). 

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  

Factual Background

Service records reflect that the veteran served in the 
Republic of Vietnam Theatre of Operations and was awarded the 
Combat Infantry Badge.  

Post service medical records of the MacDill Air Force Base 
facility medical records dated from 1994 to 1995 reflect that 
the veteran was seen for depression, anxiety, insomnia, and 
acute stress reaction.  In October 1994, it was noted that 
the veteran had acute agitation and depression due to family 
problems.  Anorexia was also noted.  In November 1994, it was 
noted that the veteran been shot in October 1994 and that had 
been treated for several injuries.  The veteran's symptoms 
included anxiety, despondency, trouble sleeping, recurrent 
nightmares, emotional numbness, detachment, and flashbacks of 
the event.  A mental status examination revealed that the 
veteran was alert, cooperative in no apparent distress.  The 
veteran related well and was able to give a history about the 
shooting.  His affect was somewhat depressed.  There was no 
significant evidence of anxiety.  There was no psychosis.  
Cognition and sensorium were clear.  The assessment was 
depression and acute stress reaction.  

In November 1995, the veteran underwent a VA psychological 
assessment that included psychological testing.  The veteran 
complained of flashbacks, nightmares, and intrusive thoughts 
involving his experience in Vietnam.  The veteran recalled 
some of the stressors that he experienced during service.  
Additional complaints included depression, lethargy, lack of 
a desire to live, outbursts (verbal and physical), decreasing 
level of activities, and numbing of emotions.  The veteran 
reported that he had been handling things relatively well 
until "1994" despite reports of persistent substance abuse.  
The veteran reported that he was shot six times by his 
father-in-law, an incident that exacerbated his PTSD.  Test 
results showed that the veteran was domineering and over 
controlling, that he had strong needs to control others and 
expects admiration in return.  It was noted that the veteran 
may be driven to appear competent and authoritative and had 
no tolerance of those who disagree with his plans and 
desires.  The examiner indicated, that although the veteran 
was capable of expressing some degree of warmth, he needed to 
be in control in relationships that probably taxed the 
endurance of those who close to him.  The veteran was 
uncomfortable about the prospect of appearing weak, 
submissive, or passive.  In summary, the psychological 
testing revealed that the veteran had a number of 
disturbances of thinking that could include confusion, 
distractibility, and problems with concentration that were 
felt to interfere with the veteran's cognitive processes and 
will.  It was noted that the veteran also exhibited 
depressive and anxiety symptoms manifested by thoughts of 
worthlessness, feelings of sadness, difficulty relaxing, and 
fatigue due to high stress.  Testing also indicated that the 
veteran tended to be impulsive and may use maladaptive 
methods to control his distress including risk-taking 
behaviors and patterns of avoidance.  Diagnostic 
considerations included PTSD.  

The report of a VA examination dated in September 1996 
reflects that the veteran complained of nightmares, 
flashbacks, social isolation, depression, hypervigilance, and 
startle response.  The veteran also reported that he had 
severe problems secondary to trauma that he faced during the 
war.  On mental status examination, the examiner observed 
that the veteran was clean, neat, and well groomed.  The 
veteran had good eye contact and normal psychomotor activity.  
His speech was clear, coherent, organized, and goal directed.  
His mood was slightly depressed, but improved with the use of 
Pamelor.  His affect was congruent with stated mood and the 
veteran was able to smile and brighten appropriately during 
the interview.  The veteran denied having any auditory, 
visual, or tactile hallucinations, delusions, or paranoia.  
He displayed no psychotic thought processes.  The veteran 
stated that after being shot by his father-in-law, during his 
nightmares, he would see the face of the father in-law on the 
faces of the Vietnamese.  It was noted that the veteran had 
no delusions, preoccupations or obsessions.  The veteran 
denied having any suicidal or homicidal ideations, or intent 
or plan.  He was considered competent for VA purposes.  The 
diagnoses included Axis I-PTSD, severe.  In an addendum, the 
examiner noted that the veteran had been extremely high 
functioning over the years since his separation from service, 
but the event of being shot was a significant stressor that 
exacerbated his PTSD.  Therefore, the examiner noted that the 
veteran's Global Assessment of Functioning (GAF) score should 
be 50, instead of 80 that was initially assigned.   

The veteran was awarded SSA disability benefits in January 
1997 for multiple gunshot wounds as the primary diagnosis and 
PTSD as the secondary diagnosis.  The pertinent medical 
records upon which SSA considered with respect to the 
veteran's PTSD was the report of the September 1996 VA 
examination discussed above.  

VA medical records dated from January to July 1996 reflect 
that the veteran was involved in group therapy for PTSD.  
Entries dated in February 1996 reflect that the veteran 
willingly engaged in activities pertaining to his feelings of 
anger, depression, and anxiety-which was considered a change 
for the veteran.  It was noted that the veteran demonstrated 
considerable insight in the nature of his comments as well as 
the ability to support other members of the team.  The 
veteran's mental status was stable, and the veteran reported 
that he was benefiting from the program.  He noted a decrease 
in the frequency of his nightmares, a lessening of his 
irritability, and improvement in his mood.  These records 
also reflect that the veteran demonstrated an increase in 
depressive symtomatology although he denied acute distress.  
In March 1996, it was noted that the veteran was generally 
stable with some complaints of increased distractibility 
since joining the group.  Entries dated in April 1996 reflect 
that the veteran presented an account of a traumatic event 
that caused him to become tearful.  Although the veteran did 
not bring a written account with him, he was able to present 
a well-organized, adequately detailed account to the group.  
The veteran discussed burying his sensitive and vulnerable 
side under a relatively cold and unfeeling shell following 
the event.  In May 1996, it was reported that the veteran's 
mental status appeared stable, if not slightly improved in 
terms of affect.  He reported no subsequent increase in PTSD 
symptoms in light of a recent reading of his second traumatic 
event.  In June 1996, the veteran reported having a positive 
relationship with his son.   The record reflects that the 
veteran was awarded a certificate of completion for his 
participation in the program.  

In February 1997, the RO granted service connection for PTSD, 
and assigned a 30 percent disability rating.  

In September 1997, the veteran provided testimony at personal 
hearing before a hearing officer regarding his claim for an 
increased rating, among other things.  Essentially, the 
veteran described symptoms associated with his PTSD 
consistent with those previously discussed.  The veteran 
testified that he did not like to socialize and that he did 
not like crowds.  He indicated that on occasion (about once a 
month) he attends parties at his neighbor's home.  He 
testified that he visited family members on occasion.  The 
veteran stated that he had a long-distance relationship with 
a female friend.  

In a September 1998 rating action, the RO increased the 
disability rating for the veteran's PTSD to 50 percent.  That 
disability rating became effective October 30, 1995.  

At a VA examination dated in November 1998, the veteran 
reported that he continuously experiences difficulty in 
maintaining relationships with his family members, although 
he had a good relationship with his wife.  The veteran 
reported that he was alienated from his son and sisters 
secondary to his inability to tolerate their activities and 
beliefs.  The veteran reported that he would awaken 
approximately two to three times per week and that he had 
screaming nightmares of a combination of events from his 
service and having been shot by is father-in-law in 1994.  
The veteran further reported fantasies of killing the father-
in-law.  Additional complaints included difficulty 
concentrating, foreshortened future, startle response when 
approached him from behind.  The examiner observed frequent 
outbursts and psychomotor agitation when the veteran 
discussed previous instances with other PTSD patients.  It 
was noted that the veteran's sleep was frequently interrupted 
by his dreams and that his baseline mood was anger.  The 
examiner noted that the veteran was attending a VA PTSD 
program.  It was noted that the veteran had unsuccessfully 
attempted to participate in support groups; he dropped out 
because he was unable to control his anger at fellow members.  
The examiner noted that the veteran was last employed in 1994 
when the shooting incident occurred and that he was receiving 
Social Security Administration (SSA) disability benefits.  
The examiner noted some confusion as to whether the veteran 
was able to sleep.  

A mental status examination revealed that the veteran was 
alert and oriented times three, cooperative, and pleasant.  
The examiner observed that the veteran squirmed in his chair, 
that the veteran was extremely circumstantial, and that the 
veteran had to be continually redirected towards the original 
question.  The veteran's mood was angry; his affect was 
labile and mostly marked with anger.  His speech was within 
normal limits.  Thought content was negative for suicidal and 
homicidal ideation.  It was noted that the veteran engaged 
only in fantasies about killing his imprisoned father-in-law.  
Flights of ideas, ideas of reference, delusions and 
obsessional thinking were absent.  General information, 
concentration abilities, and memory were intact.  Insight and 
judgment were fair.  The veteran was competent for VA 
purposes.  The diagnoses included Axis I-PTSD.  A GAF score 
of 65 was assigned.  The examiner added that trauma of the 
service combined with the trauma of being shot were 
intertwined in his PTSD.  

When examined by VA in June 2002, the veteran reported that 
he was getting worse.  It was noted that the veteran had been 
divorced since his last examination and that his former 
spouse was afraid of him at night because of his nightmares 
and his screaming out at night and chasing her.  The veteran 
indicated that he did not have any friends and that he was 
isolated.  The veteran reported that his only social activity 
was Friday night happy hour with some acquaintances.  His 
hobbies were reading and his computer.  The veteran reported 
that he lived alone and did not want any relationships.  He 
reported nightmares four to five times per week and 
occasional flashbacks after reading books or seeing movies 
involving war themes.  The veteran reported sleeping 
problems-sleeping three to four hours per night.  The veteran 
indicated that he was hypervigilant to the point of paranoia 
and that his was very irritable.  He is frightened by loud 
noises such as a door slamming and backfires from a car.  It 
was noted that the veteran was not receiving any psychiatric 
treatment.  On mental status examination, the examiner 
observed that the veteran was wearing slacks and a polo 
shirt.  The veteran cooperated with the interviewer.  The 
veteran maintained good eye contact.  His speech had a normal 
rate, volume, and tone.  His mood was dysphoric with a flat 
affect, appropriate and mood congruent.  His thought process 
was organized, linear, and goal directed.  There were no 
suicidal or homicidal ideations, intent or plan.  There was 
no auditory, visual or tactile hallucinations and no apparent 
delusions.  Insight and judgment were intact.  The diagnosis 
included Axis I-PTSD.  A GAF score of 58 was assigned.  The 
examiner assessed that the veteran was moderately impaired 
both socially and occupationally.  The veteran was competent 
for VA purposes.  

Procedural Background

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Id. at. 55, 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Id. at 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2001).  The RO assigned a 30 
percent rating which became effective October 30, 1995, from 
the date service connection was granted, and a 50 percent 
disability evaluation was assigned which also became 
effective on October 30, 1995.  As the veteran is appealing 
from an initial grant of service connection and the 
originally assigned evaluation, the Board must consider these 
"staged ratings" based upon the facts found during the time 
periods in question.  Fenderson v. Brown, supra.   

While the Board must consider all potentially applicable 
diagnostic codes, care must be taken to avoid evaluating the 
same manifestations of disability more than once using 
different diagnostic codes, which would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this claim, the 
rating criteria for evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(Oct. 8, 1996).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for a higher rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under 38 C.F.R. 
Part 4, § 4.132 (1994).  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  A 50 percent evaluation for 
PTSD is warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, while a 70 percent evaluation is warranted for 
PTSD where the ability to establish and maintain effective 
and favorable relationship with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation is 
warranted for PTSD where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy result 
in profound retreat from mature behavior, or the claimant is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (in effect 
prior to November 7, 1996).

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of an examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1994).

In Massy v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 
38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1994).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment" must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of "because I say so." Massey v. Brown, 7 
Vet. App. at 207, (citing Hood v. Brown, 4 Vet. App. 301, 303 
(1993).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at 38 C.F.R. Part 4, 
§ 4.130 (2002).  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2002).

In a statement of the case in September 1998, the RO 
evaluated the veteran's claim under the old and new rating 
criteria.  The appellant was given an opportunity to respond.  
Accordingly, the appellant will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  


Applying the Law to the Facts

A longitudinal review of the record shows that subjective 
symptoms associated with PTSD have included anxiety, 
depression, trouble sleeping, recurrent nightmares, emotional 
numbness, social isolation, and hypervigilance.  However, 
clinical findings dated from 1994 to 2002 have consistently 
shown that the veteran has been neat in appearance, that he 
has been oriented in all three spheres, that his speech has 
been normal, that his thought process has been linear, 
organized, and goal directed, and that his insight judgment 
have been intact.  There has been no evidence of psychotic 
behavior, or visual or tactile hallucinations and no apparent 
delusions.  

Despite the fact that records of the MacDill Air Force Base 
dated in October and November 1994 reflect that the veteran 
had a traumatic experience involving a family member-he was 
shot by his father-in-law, the veteran's mental status 
evaluation was relatively unremarkable, except for findings 
of depression.  However, the November 1995 VA psychological 
assessment determined that the veteran demonstrated a number 
of thinking disturbances including confusion, 
distractibility, and problems with concentration and that 
depressive and anxiety symptoms.  

The Board recognizes the report of the September 1996 VA 
examination wherein the examiner stated that the (1994) 
shooting incident exacerbated the symptoms associated with 
the PTSD.  However, objective findings were relatively 
unremarkable, except for findings of depression.  The veteran 
denied acute distress.  His mental status was stable and he 
derived benefits from his participation in a counseling 
program.  The examiner assigned a GAF score of 50.  A GAF 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  Under the criteria used by VA to evaluate PTSD prior 
to November 7, 1996, the veteran's symptoms show no more than 
considerable impairment in establishing or maintaining 
effective or favorable relationships with people, or in 
industrial abilities.  

While a mental status examination in November 1998 shows that 
the veteran was circumstantial, that he had to be redirected 
to original questioning, and that he exhibited anger, the 
veteran showed no other significant pathology.  He was 
assigned a GAF score of 65.  The recent VA examination dated 
in June 2002 reflects symptoms and pathology consistent with 
moderate disability as evidenced by the assignment of a GAF 
score of 58.  A score of 51 to 60 indicates moderate symptoms 
(e.g., flat and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational 
(e.g., few friends, conflicts with peer or coworkers)).  Id.  

As to occupational impairment, the record shows that the 
veteran is receiving SSA disability benefits beginning in 
1997 for PTSD as a secondary diagnosis.  However, the SSA 
award as to the PTSD is based on the report of the September 
1996 VA examination which, as discussed above, is indicative 
of no more than considerable impairment.  

As to social interaction, the record shows that the veteran 
is impaired.  VA findings in 1995 indicate that the veteran 
has problems in relationships in that he has a need to 
control people.  However, the veteran's participation in the 
VA PTSD group therapy program in 1996 demonstrated that the 
veteran was relatively stable and that his participation 
assisted other participants in the program. Although the 
veteran testified that he does not like to socialize and that 
he does not like crowds in September 1997, he also stated 
that he attends parties at his neighbor's home on occasion 
and that that he attends happy hour on Friday with some 
acquaintances in June 2002.  The record also shows that the 
veteran is divorced and that he has strained relationships 
with family members.  

In reviewing the evidence, the Board finds that the pathology 
associated with the veteran's PTSD is adequately contemplated 
by the 50 percent disability evaluation under the rating 
criteria prior to November 1996.  38 C.F.R. Part 4, §  4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).  
The pathology associated with PTSD does not suggest and the 
medical evidence of record has never suggested or been 
reflective of severe impairment and, thus, does not more 
nearly approximate the criteria for a higher rating.  Id. 

Under the new criteria, the preponderance of the evidence is 
also against the assignment of a higher disability 
evaluation.  As discussed above, the medical evidence dated 
from 1998 to 2002 reflects that the symptoms associated with 
the veteran's PTSD causes him difficulty in establishing and 
maintaining social relationships.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411.  However, there is no evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation.  When providing testimony about his disorder 
in 1997, the veteran reported that he occasionally attends 
parties at the home of friends and maintained a long-distance 
relationship with a female friend.  The record also shows 
that the veteran socializes with acquaintances on Friday 
nights.  He is appropriately dressed and cooperated with 
examiners making good eye contact.  His speech is normal and 
his thought process was organized, linear and goal directed.  
He exhibited no suicidal or homicidal ideation.  On his most 
recent examination, his disability was described as moderate.   
In short, the veteran does not meet nor approximately meet 
the criteria for the assignment of a 70 percent disability 
evaluation.  Id.  

In conclusion, the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 50 
percent under the old or new regulations for the veteran's 
PTSD.  In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered. 38 C.F.R. § 3.321(b)(1). The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to 100 percent, when the 
required manifestations are shown. In addition, the veteran's 
disability picture is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards. The veteran has not required frequent periods of 
hospitalization for his PTSD. Nor is it otherwise shown that 
his disability picture from PTSD is exceptional or unusual. 
Therefore, the Board concludes that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension service is for consideration of an extraschedualr 
rating under 38 C.F.R. § 3.321(b) is not warranted.

ORDER

An increased rating for PTSD is denied.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

